          Case 2:20-cv-03336-PBT Document 5 Filed 07/22/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                )
 CHRISTIAN FENICO,                              )
 THOMAS YOUNG, THOMAS GACK,                     )
 EDWARD McCAMMITT, TANYA                        )
 GRANDIZO, ANTHONY ANZIDEO,                     )
 ANTHONY ACQUAVIVA, KRISTINE                    )
 AMATO, and JOSEPH PRZEPIORKA,                  ) Case No.: 20-cv-3336(PBT)
                                                )
          Plaintiffs,                           ) JURY DEMAND
                                                )
 -vs-                                           )
                                                )
 CITY OF PHILADELPHIA,                          )
                                                )
          Defendant.                            )
                                                )

                  PRAECIPE TO SUPPLEMENT / ATTACH APPENDIX
                          TO PLAINTIFFS’ COMPLAINT

TO THE CLERK:

        Kindly supplement / attach the Appendix herein to Plaintiffs’ Complaint.




                                            /s/ Jonathan J. Sobel________________
                                            Jonathan J. Sobel
                                            Law Offices of Jonathan J. Sobel
                                            1500 Walnut Street, Suite 2000
                                            Philadelphia, PA 19102
                                            Tel. (215) 735-7535
                                            Fax: (215) 269-2540
                                            Email: mate89@aol.com


                                             Counsel for the Plaintiffs

Date: July 22, 2020
